AHCA CONTRACT NO. FA522

AMENDMENT NO. 7

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and WELLCARE HMO, INC.,
d/b/a STAYWELL HEALTHE PLAN OF FLORIDA, hereinafter referred to as the “Vendor”
is hereby amended as follows:



  1.   Standard Contract, Section II.A, Contract Amount, the first sentence is
hereby amended to now read:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $657,268,872.00 (an increase of $1,413,622.00), subject to
the availability of funds.



  2.   Attachment I, section 90.0, Payment and Authorized enrollment Levels,
Table 2 is hereby amended to now read as follows:

Table 2.
Area wide Age-banded Capitation Rates for All Agency Areas of the State other
than Areas 3, 5,6, 7 (Orange, Osceola, and Seminole counties) and 8.

Area 07 General Rates Plan — 015016913 (BREVARD)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    337.19       75.53       47.77       52.81       108.40       134.29      
204.16       286.57       286.57  
SSI/No Medicare
    3217.89       389.79       203.90       213.35       213.35       610.58    
  610.58       589.11       589.11  
SSI/Part B
    265.77       265.77       265.77       265.77       265.77       265.77    
  265.77       265.77       265.77  
SSI/Part A & B
    283.96       283.96       283.96       283.96       283.96       283.96    
  283.96       283.96       198.62  

Area 09 General Rates Plan — 015016910 (PALM BEACH)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    316.78       70.74       44.52       49.17       101.48       125.24      
190.60       266.97       266.97  
SSI/No Medicare
    3344.05       405.22       211.12       221.15       221.15       633.22    
  633.22       610.93       610.93  
SSI/Part B
    267.20       267.20       267.20       267.20       267.20       267.20    
  267.20       267.20       267.20  
SSI/Part A & B
    320.32       320.32       320.32       320.32       320.32       320.32    
  320.32       320.32       224.19  

Area 10 General Rates Plan — 015016900 (BROWARD)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    328.74       73.77       46.68       51.61       105.94       131.31      
199.49       280.33       280.33  
SSI/No Medicare
    4151.82       503.54       263.75       275.32       275.32       788.23    
  788.23       761.08       761.08  
SSI/Part B
    287.04       287.04       287.04       287.04       287.04       287.04    
  287.04       287.04       287.04  
SSI/Part A & B
    351.55       351.55       351.55       351.55       351.55       351.55    
  351.55       351.55       351.55  

Area 11 General Rates Plan — 015016909 (DADE)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    409.89       91.51       57.28       63.45       131.27       161.21      
245.94       343.29       343.29  
SSI/No Medicare
    4561.77       556.46       288.69       302.80       302.80       869.67    
  869.67       836.38       836.38  
SSI/Part B
    453.72       453.72       453.72       453.72       453.72       453.72    
  453.72       453.72       453.72  
SSI/Part A & B
    429.61       429.61       429.61       429.61       429.61       429.61    
  429.61       429.61       297.22  



  3.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 3 is hereby amended to now read as follows:

Table 3
Age-banded Capitation Rates, Including Community Mental Health and Mental Health
Targeted Case Management

Area 03 General Rates plus Mental Health Plan — 015016901 (HERNANDO)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    350.93       79.08       55.35       58.65       116.64       139.68      
212.08       294.58       294.58  
SSI/No Medicare
    3231.66       408.26       247.79       236.33       236.33       626.37    
  626.37       591.60       591.60  
SSI/Part B
    302.32       302.32       302.32       302.32       302.32       302.32    
  302.32       302.32       302.32  
SSI/Part A & B
    295.89       295.89       295.89       295.89       295.89       295.89    
  295.89       295.89       209.16  

Area 05 General Rates plus Mental Health Plan — 015016903 (PASCO) 015016904
(PINELLAS)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    345.77       79.28       51.94       57.32       114.37       139.01      
210.44       291.84       291.84  
SSI/No Medicare
    3265.63       429.24       240.86       235.59       235.59       628.37    
  628.37       594.95       594.95  
SSI/Part B
    266.87       266.87       266.87       266.87       266.87       266.87    
  266.87       266.87       266.87  
SSI/Part A & B
    318.72       318.72       318.72       318.72       318.72       318.72    
  318.72       318.72       225.77  

Area 06 General Rates plus Mental Health Plan — 015016902
(HILLSBOROUGH) 015016905 (POLK) 015016912 (MANATEE)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    330.07       75.91       61.92       67.67       122.23       135.83      
204.29       282.98       282.98  
SSI/No Medicare
    3017.05       371.69       265.72       243.82       243.82       647.81    
  647.81       587.26       587.26  
SSI/Part B
    242.29       242.29       242.29       242.29       242.29       242.29    
  242.29       242.29       242.29  
SSI/Part A & B
    288.09       288.09       288.09       288.09       288.09       288.09    
  288.09       288.09       202.64  

Area 07 General Rates plus Mental Health Plan — 015016906 (ORANGE) 015016907
(OSCEOLA) 015016908 (SEMINOLE)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    337.20       76.92       58.07       59.10       114.69       136.45      
206.32       287.87       287.87  
SSI/No Medicare
    3217.90       406.84       260.45       239.73       239.73       628.24    
  628.24       594.96       594.96  
SSI/Part B
    266.03       266.03       266.03       266.03       266.03       266.03    
  266.03       266.03       266.03  
SSI/Part A & B
    293.59       293.59       293.59       293.59       293.59       293.59    
  293.59       293.59       208.25  

Area 08 General Rates plus Mental Health Plan — 015016911 (LEE) 015016914
(SARASOTA)

                                                                         
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    296.69       67.77       46.25       49.88       98.88       119.48      
180.88       251.72       251.72  
SSI/No Medicare
    3079.31       393.43       223.95       221.50       221.50       594.93    
  594.93       563.76       563.76  
SSI/Part B
    243.57       243.57       243.57       243.57       243.57       243.57    
  243.57       243.57       243.57  
SSI/Part A & B
    292.10       292.10       292.10       292.10       292.10       292.10    
  292.10       292.10       206.49  



  4.   Attachment I, Section 90.0, Payment and Authorization Enrollment Levels,
Table 3, the second paragraph is hereby amended to now read:

Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $657,268,872.00 (an increase of $1,413,622.00),
expressed on page seven of this contract.



  5.   This amendment shall begin on June 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is later.

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 3 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

      WELLCARE HMO, INC.   STATE OF FLORIDA, AGENCY FOR D/B/A STAYWELL HEALTH  
HEALTH CARE ADMINISTRATION PLAN OF FLORIDA    
SIGNED
BY:      
NAME: Todd S. Farha
  SIGNED
BY:      
NAME: Alan Levine
 
   
TITLE: President and CEO
  TITLE: Secretary
 
   
DATE:      
  DATE:      

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

